Oliver, Presiding Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
' It is stipulated and agreed by the undersigned, subject to the approval of the court, that at the time of exportation of the merchandise involved herein, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, as follows:
250,000 pieces
C-6 X’mas tree light lamps, tungsten filament,
15 volt, minature base. Assorted colors
at $7.50 per 1,000 pieces, less charges deducted on entry.
. It is further stipulated and agreed that there was no higher foreign value for such or similar merchandise at the time of exportation of the instant merchandise.
' It is further stipulated and agreed that this case may be and hereby is submitted on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value for the “250,000 pieces C-6 X’mas tree light lamps, tungsten filament, 15 volt, minature base, assorted colors,” is $7.50 per 1,000 pieces, less charges deducted on entry. Judgment wall be rendered accordingly.